Citation Nr: 9922449	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  96-46 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for 
multiple corneal and scleral foreign bodies, both eyes, with 
history of headaches, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased disability rating for 
internal derangement, left knee, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased disability rating for 
bilateral hearing loss, currently evaluated as 10 percent 
disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law

ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


REMAND

The veteran had active military service from September 1959 
to March 1960, from July 1960 to May 1964, and from September 
1964 to June 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from January 1996 and 
October 1998 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which, in pertinent part, denied the above issues. 

Additional due process and evidentiary development are needed 
prior to further disposition of these claims. 

A.  Due process

The RO is required to notify the veteran and his 
representative of the certification and transfer of an appeal 
to the Board and of the time limits within which to request a 
change in representation, for requesting a personal hearing, 
and for submitting additional evidence described at 38 C.F.R. 
§ 20.1304.  See 38 C.F.R. § 19.36 (1998).  There was no 
record of such notification to the veteran prior to 
transferring his file to the Board in 1999.  After completion 
of the following development, the RO should provide such 
notice to the veteran and his representative prior to 
returning his claims file to the Board. 

B.  Evidentiary development

The RO must obtain the veteran's medical records from the VA 
Medical Center in West Palm Beach from October 1995 to the 
present.  The latest VA records associated with the claims 
file are dated in October 1995, and the evidence of record 
clearly indicates that the veteran has continued to receive 
VA treatment since that time.  See report of VA visual 
examination conducted in July 1997 referencing VA treatment 
in 1996 and list of VA appointments in 1997 and 1998.  VA 
records are considered part of the record on appeal since 
they are within VA's constructive possession, and these 
records must be considered in deciding the veteran's claims.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Internal derangement, left knee

It is necessary to provide the veteran an additional VA 
examination.  The exact nature of his service-connected left 
knee disability is not clear from the medical evidence of 
record.  The inservice injury to the left knee resulted in 
internal derangement of the knee with damage to the medial 
cartilage and medial collateral ligament.  See service 
medical records and 1970 VA examination report.  X-rays of 
the left knee in 1990 and 1992 showed degenerative joint 
disease, and the 1992 VA examiner diagnosed post-traumatic 
arthritis.  The diagnosis of post-traumatic arthritis implied 
a connection between the current arthritis and the veteran's 
prior knee trauma.  The 1995 VA examiner indicated that there 
was no x-ray evidence of degenerative disease in the 
veteran's left knee.

An additional examination is needed because the medical 
evidence is contradictory as to whether the veteran has any 
degenerative disease of the left knee.  If he does have 
degenerative joint disease, or arthritis, in the left knee, 
it is necessary that an opinion be rendered as to whether it 
is properly part of the veteran's service-connected left knee 
disorder.  The Board does not currently have sufficient 
medical evidence upon which to rate the veteran's left knee 
disorder.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); Santiago v. Brown, 5 Vet. App. 288, 292 (1993).

Accordingly, although the Board sincerely regrets the 
additional delay, this case is REMANDED for the following:

1.  Obtain and associate with the claims 
file the veteran's treatment records from 
the VA Medical Center in West Palm Beach, 
Florida, for all treatment from October 
1995 to the present.  

2.  After obtaining as many of the above 
treatment records as possible, schedule 
the veteran for an appropriate 
examination in order to fully evaluate 
the severity of his service-connected 
left knee condition.  The claims file and 
a copy of this remand are to be made 
available to the examiner, and the 
examiner is asked to indicate in the 
examination report that he or she 
reviewed the claims file.  All necessary 
tests are to be performed, and the test 
results are to be reviewed before 
completion of the examination report.  If 
examinations by specialists are needed to 
properly evaluate the service connected 
disability, such examinations are to be 
carried out.  The medical rationale for 
all opinions expressed must be provided.

The examination should include range of 
motion testing, and all ranges of motion 
should be reported in degrees.  The 
examiner should indicate whether there is 
any instability or subluxation of the 
left knee.  Any limitation of motion or 
functional limitation of the left knee 
that is attributable to the service-
connected condition of internal 
derangement should be identified. 

Prior to rendering the following opinion, 
the examiner should review the veteran's 
service medical records regarding his 
left knee injury and inservice treatment, 
as well as his post-service treatment 
records, with particular attention to 
1992, 1995, and 1996 VA examination 
reports.  The examiner is asked to render 
an opinion as to whether the veteran has 
any bone/joint abnormalities, including 
traumatic arthritis, of the left knee, 
and, if so, whether the current 
bone/joint abnormality is part of the 
veteran's service-connected disorder of 
internal derangement of the left knee.  
If, and only if, the examiner concludes 
that any current bone/joint abnormality 
is not part of the veteran's service-
connected disorder of internal 
derangement of the left knee, an opinion 
must be rendered as to which of the 
veteran's symptomatology and/or 
functional impairment is attributable to 
the service-connected internal 
derangement of the left knee as opposed 
to any nonservice-connected conditions 
present.  If it is impossible to 
distinguish the symptomatology and/or 
impairment due to the nonservice-
connected condition(s), the examiner 
should so indicate.

3.  Following completion of the above, 
review the claims folder and ensure that 
the examination report includes fully 
detailed descriptions of all opinions 
requested.  If any report does not, it 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1998).

4.  After completion of the above 
evidentiary development, readjudicate the 
veteran's claims, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information as a result of this remand.  
In readjudicating the veteran's claims, 
the RO should consider (a) whether the 
veteran has degenerative disease or 
traumatic arthritis of the left knee that 
is part of his service-connected knee 
disorder, and, if so, whether a separate 
evaluation for arthritis is warranted, 
see VAOPCGPREC 23-97; (b) whether it is 
appropriate to assign a separate 
disability rating for the veteran's 
headaches; and (c) consider the veteran's 
hearing loss increased rating claim under 
the amended regulations for hearing loss 
disorders from June 10, 1999.  See 64 
Fed. Reg. 25202 through 25210 (May 11, 
1999); Rhodan v. West, 12 Vet. App. 55 
(1998).

If any benefit sought on appeal remains 
denied, provide the veteran and his 
representative a supplemental statement 
of the case, and allow an appropriate 
period for response.

5.  Send a letter to the veteran and his 
representative of the certification of 
the appeal and of the time limits for 
making requests pursuant to 38 C.F.R. 
§ 20.1304 (1998).

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 

The purpose of this REMAND is to ensure that due process 
considerations have been fulfilled and to obtain additional 
medical evidence.  No inference should be drawn regarding the 
final disposition of these claims as a result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


